Case 6:21-cv-00193-JCB-JDL Document 7 Filed 08/25/21 Page 1 of 2 PageID #: 45




                                    No. 6:21-cv-00193

                                Robert Troy McClure,
                                      Plaintiff,
                                          v.
                             Unknown Duty Warden et al.,
                                     Defendants.


                                        ORDER

               Plaintiff Robert Troy McClure, an inmate in the Texas prison
           system, filed this lawsuit against defendants Unknown Duty War-
           den, Unknown Townsend, Unknown Collum, Unknown Party, and
           Unknown Jorden, pursuant to 42 U.S.C. § 1983. Plaintiff’s claims
           against Unknown Party and Unknown Jorden were severed and
           transferred to the Southern District of Texas. Doc. 3. The remaining
           case was referred to United States Magistrate Judge John D. Love,
           who issued a Report and Recommendation (Doc. 4) concluding that
           plaintiff’s complaint should be dismissed with prejudice for pur-
           poses of in forma pauperis proceedings pursuant to the three-strikes
           provision of 28 U.S.C. § 1915(g). Plaintiff filed objections to the re-
           port. Doc. 6.
               When a party files specific written objections to a magistrate
           judge’s report and recommendation, the court “shall make a de novo
           determination of those portions of the report or specified proposed
           findings or recommendations to which [an] objection is made.” 28
           U.S.C. § 636(b)(1)(C). General, vague, conclusive, or frivolous ob-
           jections, however, will not suffice. See Battle v. U.S. Parole Comm’n,
           834 F.2d 419, 421 (5th Cir. 1987). In such cases, the court will only
           review the magistrate judge’s findings to determine if they are clearly
           erroneous or contrary to the law. See Gallegos v. Equity Title Co. of
           Am., Inc., 484 F. Supp. 2d 589, 591 (W.D. Tex. 2007) (citations omit-
           ted).
Case 6:21-cv-00193-JCB-JDL Document 7 Filed 08/25/21 Page 2 of 2 PageID #: 46




               Here, plaintiff’s objections largely restate the allegations listed
           in his complaint. To the extent that facts alleged in plaintiff’s objec-
           tions conflict with the magistrate judge’s characterization in the re-
           port and recommendation, the discrepancies claimed do not make a
           difference in concluding that plaintiff has failed to demonstrate that
           an ongoing pattern of misconduct evinces a likelihood of imminent,
           serious bodily injury. Having reviewed the magistrate judge’s report
           and recommendation as well as the objections, the court overrules
           the plaintiff’s objections and accepts the magistrate judge’s findings
           and recommendations. The court orders that plaintiff’s civil rights
           action is dismissed with prejudice for purposes of proceeding in
           forma pauperis pursuant to the three-strikes provision of 28 U.S.C.
           § 1915(g).
                                     So ordered by the court on August 25, 2021.



                                                    J. C AMPBELL B ARKER
                                                  United States District Judge




                                            -2-
